                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

EDDIE AGUILERA,

              Plaintiff,

v.                                                                CV No. 19-280 JAP/CG

DAVID GONZALES, and
J. OGUINN,

              Defendants.

          ORDER DENYING MOTION FOR EXTENSION OF TIME AS MOOT

       THIS MATTER is before the Court on Plaintiff Eddie Aguilera’s Motion for

Extension of Time (the “Motion”), (Doc. 37), filed September 12, 2019. In his Motion,

Plaintiff requests an extension of time to file his initial disclosures. (Doc. 37 at 1).

However, shortly after Plaintiff filed his Motion, he produced his initial disclosures. (Doc.

38). As a result, the Court finds Plaintiff’s Motion for Extension of Time, (Doc. 37), shall

be DENIED AS MOOT.

       IT IS SO ORDERED.

                                     ________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
